DETAILED ACTION
This is in reference to communication received 19 February 2021. Claims 1 – 9 and 17 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 17 recites:
Means for resuming the transmission of the first content on the entertainment device. However, these limitation are confusing. Applicant has not positively claimed how is resuming of the transmission of the first content on the entertainment device is performed when the transmission is not paused.
Dependent claims 18 – 20 inherit the deficiencies of parent claim 17 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.
Appropriate correction is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al. US Publication 2008/0281689 in view of Dunn US Patent 6,668,377 Broberg et al. US Publication 2009/0198580.

Regarding claims 1 and 17, Blinnikka teaches system and method for delivering and presenting first content including an interactive advertisement to an entertainment device (Blinnikka, begin rendering media stream to user, monitor during rendering for user inputs and communications from media player (an entertainment device)) [Blinnikka, 0021], the method comprising:
transmitting the first content including the interactive advertisement from an online content distributor to the entertainment device through an application (Blinnikka, an advertisement may be or contain a link to a media asset, upon detection of a user input selecting the advertisement, for example clicking of the advertisement or a hyperlink displayed thereon) [Blinnikka, 0031, 0032].
Blinnikka does not explicitly teach the application is already installed on the entertainment device and is registered with a user account with an app store. However, Dunn teaches system and method for providing an interactive entertainment network system with 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Blinnikka by adopting teachings of Dunn to provide improved ways in which to present advertisements in conjunction with the content displayed on the application running on the user device.
Blinnikka in view of Dunn teaches system and method further comprising:
transmitting the first content including the interactive advertisement from an online content distributor to the entertainment device through an application (Blinnikka, an advertisement may be or contain a link to a media asset, upon detection of a user input selecting the advertisement, for example clicking of the advertisement or a hyperlink displayed thereon) [Blinnikka, 0031, 0032], 
wherein the application is already installed on the entertainment device and is registered under a user account with an app store (Dunn, providing an interactive entertainment network system with video-on-demand application that is like having a video store in your own home [Dunn, col. 2, lines 27-29];
playing the interactive advertisement, at the entertainment device, during the transmission of the first content (Blinnikka, the media stream may be a stream of data that is received over time from a remote location and rendered as it is received) [Blinnikka, 0020] including call-to-action icons to request the user to initiate a transaction for purchasing an item of second content (Blinnikka, if an advertisement is being displayed as a result of the display advertisement operation, one of the user inputs monitored for is a user selection of the advertisement) [Blinnikka, 0031]; 
determining, by an online content distributor, whether the user is requesting an immediate (Dunn, the “order” button enables the user to order a video content program that corresponds to the displayed video trailer, it initiates a financial transaction of renting the movie,  or later purchase of the item of second content (Dunn, the “add to list” button) [Dunn, col. 7, lines 16 – 33]; 
charging, by the online content distributor, for the purchased item of second content to the user account registered in the app store and through the application (Dunn, the viewer’s account for renting (purchasing) the program (second content) is charged the appropriate amount) [Dunn, col. 13, lines 8 – 10];
Blinnika in view of Dunn does not explicitly teach initiating a background download of purchased item. However, Broberg teaches system and method distribution and targeting of advertising for mobile devices. Broberg teaches to minimize delay or dead periods while content buffers, relating to streamed content, an ad may be displayed when the streamed content is buffering and/or downloading on the device. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Bllinnika in view of Dunn by adopting teachings of Broberg to improve the user experience by minimizing delay or dead periods while user is viewing the content online.
Blinnikka in view of Dunn and Broberg teaches system and method further comprising:
initiating, by the entertainment device, a background download of the purchased item of second content and playing the first content during the background download of the purchased item of second content, when it is determined that the user is requesting the immediate purchase (Broberg, to minimize delay or dead periods while content buffers, relating to streamed content, an ad may be displayed when the streamed content is buffering and/or downloading on the device) [Broberg, 0057]; and
adding, by the online content distributor, the second content to the user account, when it is determined that the user is requesting the later purchase (Dunn, as viewer browses the trailers, the viewer can simply click the “add to list” button and the program ID of ; and 
resuming the transmission of the first content on the entertainment device (Blinnikka, upon completion of the commercial e.g. when the user closes the new browser window (transaction related to second content), the media stream resumes playing from where it was paused) [Blinnikka, 0034]. 

Regarding claim 2, Blinnikka in view of Dunn and Broberg teaches system and method further comprising enabling the user to obtain and install the application on the entertainment device through the app store (Blinnikka, application running on user’s device is an executable program which is downloaded as an object or module form the headend (app store) in response to instructions by a viewer) [Blinnikka, col. 6, lines 36 – 40]. 

Regarding claims 3 and 18, Blinnikka in view of Dunn and Broberg teaches system and method, wherein playing the interactive advertisement is done during a mid-roll of the first content (Blinnikka, begin rendering media stream to user, monitor during rendering, receive time code (mid-roll), display advertisement) [Blinnikka, Fig. 1 and associated disclosure]. 

Regarding claim 4, Blinnikka in view of Dunn and Broberg teaches system and method, wherein the call-to-action icons are clickable icons (Dunn, as viewer browses the trailers, the viewer can simply click the “add to list” button and the program ID of the video content program associated with the presently displayed trailer is added to the customized viewer list) [Dunn, col. 7, lines 16 – 33, Fig. 3 and associated disclosure]. 

Regarding claim 5, Blinnikka in view of Dunn and Broberg teaches system and method, wherein the call-to-action icons are transparent icons overlaid on top of the interactive advertisement (Dunn, the buttons are 75 percent transparent and placed directly over the video trailer) [Dunn, col. 7, lines 12 – 14]. 

Regarding claim 6, Blinnikka in view of Dunn and Broberg teaches system and method wherein the call-to-action icons are dialog boxes (Blinnikka, for user input, touch screen and stylus may be used, in addition, the keyboard may be used to enter inputs [Blinnikka, 0056].

Regarding claim 7, Blinnikka in view of Dunn and Broberg teaches system and method, wherein the item of second content comprises one of a movie, TV show, sporting event, or game (Broberg, monetization of dead time, for example, when content is being downloaded or buffered for the user, when a user accesses a streamed TV Channel) [Broberg, 0058]. 

Regarding claims 8 and 19, Blinnikka in view of Dunn and Broberg teaches system and method, wherein playing the interactive advertisement is done during a pre-roll of the first content (Dunn, the “order” button enables the user to order a video content program that corresponds to the displayed preview trailer) [Dunn, col. 7, lines 16 – 18]. 


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blinnikka et al. US Publication 2008/0281689 in view of Dunn US Patent 6,668,377, Broberg et al. US Publication 2009/0198580 and Goodsall et al. US Publication 2011/0125610.

Regarding claim 9 and 20, Blinnikka in view of Dunn and Broberg does not teach requesting a confirmation from the user for the immediate purchase before charging for the purchased item of second content. However, Goodsall teaches system and method to automate the initiations of transactions via mobile devices. Goodsall teaches requesting confirmation of purchase from the user before charging the user [Goodsall, Fig. 7 – 10 and associated disclosure].
Therefore, it would have been obvious to one of ordinary skill in the art to modify Blinnikka in view of Dunn and Broberg by adopting teachings of Goodsall to make sure that the user has made the purchase and minimizing the risking of issuing refunds to users.
Blinnikka in view of Dunn, Broberg and Goodsall teaches system and method further comprising requesting a confirmation from the user for the immediate purchase before charging for the purchased item of second content (Goodsall teaches requesting confirmation of purchase from the user before charging the user [Goodsall, Fig. 7 – 10 and associated disclosure]. 



Response to Arguments

Applicant's argument that invention as currently claimed is eligible for patent under 35 USC 112(b) is acknowledged and considered. Upon review of the amended claims, rejection under 35 USC 112(b) is removed for claims 1 – 9, and rejection under 35 USC 112(b) is maintained for claims 17 – 20.

Applicant's argument that invention as currently claimed is eligible for patent because cited references do not teach added limitations “playing the first content during the background download of the purchased item of second content” is acknowledged and considered.
However, while conducting an updated search for the amended claims, a new reference was found that teaches the argued limitation. Therefore, applicant’s argument(s) are moot under new grounds of rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota US Publication US 2009/0099911.
Matthews et al. US Publication 2012/0316965.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

April 9, 2021